Citation Nr: 0513263	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-11 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Terri D. Mason, Esquire


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The appellant had active duty training from May 21, 1979, to 
August 14, 1979.  He had service with the Army National Guard 
of Maryland ending in July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the appellant's claim for 
service connection for a neuropsychiatric disorder.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The competent evidence of record does not show the 
appellant to have been diagnosed with a neuropsychiatric 
disorder or otherwise shown to have a neuropsychiatric 
disorder during a period of active duty training.

 
CONCLUSION OF LAW

The neuropsychiatric disorder was not incurred in or 
aggravated by active duty training, and the incurrence or 
aggravation of a neuropsychiatric disorder during such 
service may not be presumed.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1112, 1131 (West 2002); 38 C.F.R. § 3.1(k), 
3.6(a),(c)(3), 3.102, 3.303 (2004); Biggins v. Derwinski, 1 
Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in November 2000, after the enactment of the VCAA.  

Letters dated in December 2000, March 2001, July 2001, and 
November 2003 provided the appellant the notice required 
under the VCAA and the implementing regulations.  Although 
the letters did not specifically inform the appellant to 
submit any pertinent evidence in his possession, they 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf.  

Additionally, the March 2003 statement of the case and 
Decision Review Officer (DRO) decision and January 2005 
supplemental statement of the case and DRO decision provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The appellant had verified active duty training from May 21, 
1979, to August 14, 1979.  He had service with the Army 
National Guard of Maryland ending in July 1983 and was 
released from that organization for "continuous and willful 
absence from Military Duty."  Despite RO attempts, only the 
period of active duty training from May to August 1979 has 
been verified.  

The appellant's service medical records are of record and are 
void for any treatment for or diagnosis of a psychiatric 
condition.  In addition, a report of medical examination 
dated July 1979 show that the appellant's psychiatric 
condition to be normal.  Post-1979 service medical records 
reflect treatment for physical ailments, including 
pseudofolliculitis, and minor orthopedic complaints.  

In November 2000, the appellant submitted a claim, in 
pertinent part, for paranoia schizophrenia, which he alleged, 
began in July 1981.

In December 2000, the RO received a letter from a private 
clinical group practice that stated the appellant was 
currently treated for psychiatric illness and he had multiple 
inpatient psychiatric hospitalizations.  He had also been 
diagnosed with schizophrenia, paranoid type.

In March 2001, the RO received medical records dated June 
1985 to October 1985 from Springfield Hospital Center.  These 
records revealed that the appellant had a final Axis I 
diagnosis of schizophrenia, paranoid, unspecified and mixed 
substance abuse, unspecified.  The June 1985 medical record 
also notes that the appellant had been hospitalized in the 
same facility in June 1980 for paranoid ideas and auditory 
hallucinations, which was diagnosed as psychosis with drug 
intoxication and paranoid schizophrenia.  He was later 
followed by a private outpatient clinic from June 1980 to 
October 1980.

Also, in March 2001, the RO received medical records, dated 
July 1996 to April 1998, from a Spring Grove Hospital Center, 
in which the appellant was admitted.  The final Axis I 
diagnosis was schizophrenia, paranoid, continuous and 
polysubstance abuse by history.

In April 2001, the RO received medical records from the 
University of Maryland Medical System, dated July 1991 to 
October 1992, in which he was treated for psychiatric and 
other illnesses.  In the July 1991 medical record, it is 
noted that the appellant reported being diagnosed with 
paranoid schizophrenia in 1979.  

The RO also received medical records from the Walter F. 
Carter Center dated October 1986 to July 1996.  In an October 
1986 treatment record, the appellant reported first being 
hospitalized in 1979 at another facility.  In a March 1989 
medical record, it was noted that the appellant reported 
first being hospitalized in 1979 at a private hospital for 
threatening behavior.  The appellant's final Axis I diagnosis 
in July 1996, was schizophrenia, paranoid-type.  

In August 2001, the RO received medical records from Spring 
Grove Hospital Center dated June 2001 to July 2001.  The Axis 
I diagnosis was schizophrenia, paranoid and polysubstance 
abuse in remission.

In an August 2001 letter, the appellant's friend and cousin 
stated that in 1981 the appellant was taken to Fort Belveau 
for possible psychiatric problems.

In August 2001, the RO received a certificate of treatment 
from University of Maryland Medical System that revealed that 
the appellant was treated from October 1987 to March 1997 
through that facility.  The reason for the treatment was not 
indicated.

Also, in August 2001, the RO received medical records from 
the Sinai Hospital System, dated August 1999 to October 2000, 
wherein he was diagnosed with schizoaffective disorder.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and psychoses is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a) (2004).  Service 
connection on a presumptive basis is not available where the 
only service performed is active duty training.  Biggins v. 
Derwinski, 1 Vet. App., 474, 476-78 (1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The appellant's service medical records during the time of 
his active duty training show that he was not diagnosed with 
a psychiatric disorder during this period.  All other periods 
of service are not shown to include active duty or active 
duty training.  Although, in future medical records, the 
appellant reported being hospitalized in 1979 for a 
psychiatric disorder, medical records obtained from the 
reported facility show that the earliest the appellant was 
hospitalized for a psychiatric disorder was in June 1980.  
Therefore, because the appellant did not have a diagnosis or 
symptoms of a psychiatric disorder during his period of 
active duty training, service connection for a 
neuropsychiatric disorder is not warranted.

The appellant is also not eligible for service connection on 
a presumptive basis.  Although his first diagnosis of a 
psychiatric disorder was in June 1980, which is within a year 
after his discharge from active duty training, the Court has 
held that service connection on a presumptive basis is not 
available where the only service performed is active duty 
training.  Instead, the injury or disability must have 
occurred during the active duty training period.  Biggins, 1 
Vet. App. at 476-78.

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim and service 
connection is not warranted on either a direct or a 
presumptive basis.


ORDER

Entitlement to service connection for a neuropsychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


